Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-12-00154-CV
                           ———————————
  SAMUEL OGUNTOPE d/b/a UNIQUE USED AUTO PARTS, Appellant
                                       V.
                    HARRIS COUNTY, TEXAS, Appellee



                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-57902


                         MEMORANDUM OPINION

      Appellant, Samuel Oguntope d/b/a Unique Used Auto Parts, has neither paid

the required filing fee for this appeal nor established indigence for purposes of

appellate costs. See TEX. R. APP. P. 5 (“A party who is not excused by statute or

these rules from paying costs must pay—at the time an item is presented for
filing—whatever fees are required by statute or Supreme Court order.”), 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE ANN.

§ 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon

Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in

Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of

appeals). After being notified on February 16, 2012 that this appeal was subject to

dismissal if the fee was not paid by February 27, 2012, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case). Appellant was again notified on June 5,

2012 that this appeal was subject to dismissal for failure to pay the fee, and

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                          2